DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 09/16/2022:
Claims 1, 15, and 30 are no longer interpreted under 35 U.S.C. 112(f).
The rejection of claims 15 and 30 under 35 U.S.C. 112(a) are withdrawn.
The rejection of claims 6, 8, 15, 17, 21, 30, and 31 under 35 U.S.C. 112(b) are withdrawn.
The provisional double patenting rejection of claims 1, 3-9, 11-19, 21, 23, 24, 30, and 30 is maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, 4, 11, 25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCall et al. (US20170173872).
Regarding claim 1, McCall teaches a method (see Example 1 in [0344]) for preparing an element ([0356] After photo-curing the solid part may be washed) for use in or as a medical device comprising the steps: 
a) preparing an element with an additive manufacturing process ([0356] After photo-curing the solid part), 
b) in a chamber configured for application of a treating agent in the form of a liquid and/or a gas to the element obtained in step a), applying on the element obtained in step a) at least one treating agent in liquid and/or gas form, wherein the treating agent comprises at least one monovalent or polyvalent alcohol ([0356] may be washed in a solution of isopropyl alcohol or Green Power Chemical Rapid Rinse to clean the surface of any un-cured material), 
c) removing the element from the chamber and/or removing the treating agent from the element and/or the chamber ([0357] After drying, the part should be placed onto a non-stick pan), and 
d) storing and heating the element obtained in step c) for a predetermined time period to evaporate remaining treating agent ([0357] and placed into an oven at 120 degrees Celsius for up to 4 hours).
Regarding claim 3, McCall teaches the method according to claim 1, wherein the treating agent comprises at least one substituted or unsubstituted aliphatic C1-C10 alcohol ([0356] may be washed in a solution of isopropyl alcohol) or substituted or unsubstituted aromatic C6-C12 alcohol or a mixture thereof.
Regarding claim 4, McCall teaches the method of claim 1, wherein the alcohol is ethanol, propanol, isopropanol ([0356] may be washed in a solution of isopropyl alcohol), butanol, glycol, glycerol, benzyl alcohol, chloro benzene, triethylene glycol, 2,2,2-trifluoroethanol, hexafluoroisopropanol or a mixture thereof.
Regarding claim 11, McCall teaches the method of claim 1, wherein in step d) treating agent is evaporated by storing and heating the element in an oven for the predetermined period of time of about 5 minutes to about 48 hours ([0357] the part should be placed onto a non-stick pan and placed into an oven at 120 degrees Celsius for up to 4 hours).
Regarding claim 25, McCall teaches the method of claim 1, wherein step d) is carried out for a time period of about 5 minutes to about 48 hours ([0357] the part should be placed onto a non-stick pan and placed into an oven at 120 degrees Celsius for up to 4 hours).
Regarding claim 29, McCall teaches a medical device comprising at least one the element obtained by the method of claim 1 ([0239] Numerous different products can be made by the methods and apparatus of the present invention… medical devices and implantable medical devices; see rejection of claim 1 above).

Claim(s) 30 and 33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crabtree et al. (US20190375158).
Regarding claim 30, Crabtree teaches a device (Figure 1a) for treatment of an element obtained by an additive manufacturing process comprising a chamber with a lid defining a chamber volume ([0093] At step S204, at least one AM polymer part is placed in the processing chamber 108 via an access door thereof, such as a sealable lid located on an upper surface of the apparatus), at least one element contact area within the chamber volume ([0093] support structure 109 is configured to ensure the part is fully exposed to solvent introduced into the chamber), and a dosing unit for treating agent (solvent dosing and heating system 104; Figure 1c) comprising a solvent feed line for feeding solvent into the chamber volume from a solvent container (solvent dosing chamber 104a in Figure 1c; [0099] At step S212, the first control valve V.sub.1 is opened by the controller 118 and a predetermined amount of solvent to at least partially fill the chamber 104a of the solvent dosing/heating system 104), wherein the dosing unit is arranged outside the chamber volume (see 104 outside of processing chamber 108 in Figure 1a).
Regarding claim 33, Crabtree teaches the method of claim 1, wherein the at least one treating agent is in gas form, wherein the gas form is a vapor form (see vapour solvent path SPV in Figure 1a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 10, 12, 14-17, 19-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US20180178241).
Regarding claim 1, Luo teaches a method for preparing an element for use in or as a
medical device ([0048] FIGS. 1A-1D illustrate an exemplary method for processing an object
100) comprising the steps:
a. preparing an element with an additive manufacturing process ([0048] processing an
object 100, e.g., an object made using an additive manufacturing process),
b. in a chamber configured for application of a treating agent in the form of a liquid and/or a gas to the element obtained in step a) ([0052] first chamber 210 that may provide an enclosed and/or sealed space for processing object 100), applying on the element obtained in step a) at least one treating agent in liquid and/or gas form, wherein the treating agent ([0048] method for processing object 100 may include generating a mist 104 from a liquid and surrounding surface 102 of object 100 with mist 104) comprises at least one monovalent or polyvalent alcohol ([0057] suitable liquid 322 may include, but are not limited to, organic solvents, such as alcohols (e.g., methanol, ethanol, isopropanol, n-propanol, isobutanol, butanol, neopentyl alcohol), ethers (e.g., diethyl either, dimethyl ether, tetrahyrdofuran, dioxane, propylene oxide), esters (e.g., methyl acetate, ethyl acetate, propyl acetate, isopropyl acetate, benzyl benzoate, butyl acetate, and isoamyl acetate), ketones (e.g., acetone, methyl butyl ketone, methyl ethyl ketone (MEK), cyclohexanone, isophorone, and methyl isobutyl ketone), diols or diol-derivatives (e.g., 2-methoxyethanol, 2- ethoxyethanol), acids (e.g., formic acid and acetic acid), and hydrocarbon solvents (e.g., alkanes, alkenes, and alkynes generally with 12 carbon units or less, benzene, methylbenzene, xylene, and terpenes such as limonene)),
c. removing the element from the chamber and/or removing the treating agent
from the element and/or the chamber ([0085] After processing or polishing, the owl
model was removed from apparatus 200), and
d. storing the element obtained in step c) for a predetermined time period to evaporate
remaining treating agent ([0085] surface of the owl model dried off under natural evaporation
of isopropanol for several hours).
While Luo teaches evaporating the remaining treatment agent in [0085], Luo fails to explicitly teach the evaporating is accomplished by heating the element. However, Luo does teach in a separate embodiment that one way to remove the remaining treating agent is through heating the element ([0135] In some embodiments, this residual liquid 322 may be removed by evaporation, or by drying using radiant heat). Using heat would accelerate the remaining treating agent evaporation in comparison to evaporating under ambient conditions.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the element heated to evaporate the remaining treatment agent, for the benefit of accelerating the evaporation process.
Regarding claim 2, modified Luo teaches the method of claim 1, wherein the method additionally comprises at least one of the following steps e) recovering solvent ([0052] Chamber 216 may be used to store or hold a liquid 322 and [0054] micro droplets of mist 104 in chamber 210 to pass, such as flow, diffuse, and/or disperse, through into chamber 216), f) combining elements obtained by steps a) to c), g) packaging an element or a combination of elements and/or h) sterilizing the element or combination of elements.
Regarding claim 3, modified Luo teaches the method according to claim 1, wherein the treating agent comprises at least one substituted or unsubstituted aliphatic C1-C10 alcohol or substituted or unsubstituted aromatic C6-C12 alcohol or a mixture thereof ([0057] suitable liquid 322 may include, but are not limited to, organic solvents, such as alcohols (e.g., methanol, ethanol, isopropanol, n-propanol, isobutanol, butanol, neopentyl alcohol).
Regarding claim 4, modified Luo teaches the method of claim 1, wherein the alcohol is ethanol, propanol, isopropanol, butanol ([0057] suitable liquid 322 may include, but are not limited to, organic solvents, such as alcohols (e.g., methanol, ethanol, isopropanol, n-propanol, isobutanol, butanol, neopentyl alcohol), glycol, glycerol, benzyl alcohol, chloro benzene, triethylene glycol, 2,2,2-trifluoroethanol, hexafluoroisopropanol or a mixture thereof. 
Regarding claim 5, modified Luo teaches the method of claim 1, wherein the treating agent comprises at least one additional solvent ([0057] Suitable liquid 322 may also be mixtures of multiple liquids, and may include any combination of liquid mixtures. A suitable liquid 322 may also be mixed with the inorganic solvent water. In some embodiments, any one of the liquids described above may also be mixed with water or other miscible liquids to generate liquid 322 that has desired characteristics) and/or at least one plasticizer.
Regarding claim 6, modified Luo teaches the method of claim 5, wherein the additional solvent is esters, ethers, ketones, lactones, or DMSO, and/or wherein the plasticizer is aromatic esters, aliphatic esters, cycloaliphatic esters ([0057] Examples of a suitable liquid 322 may include, but are not limited to, organic solvents, such as alcohols (e.g., methanol, ethanol, isopropanol, n-propanol, isobutanol, butanol, neopentyl alcohol), ethers (e.g., diethyl either, dimethyl ether, tetrahyrdofuran, dioxane, propylene oxide), esters (e.g., methyl acetate, ethyl acetate, propyl acetate, isopropyl acetate, benzyl benzoate, butyl acetate, and isoamyl acetate… Suitable liquid 322 may also be mixtures of multiple liquids, and may include any combination of liquid mixtures), or bio-based compounds.
Regarding claim 7, modified Luo teaches the method of claim 1, wherein the treating agent is applied for a period of about 1 second to about 60 minutes ([0016] processing time ranging from about 10 to about 60 minutes).
Regarding claim 10, modified Luo teaches the method of claim 1, wherein in step c) after finishing treatment of the element in step b) the treating agent is removed by releasing and/or aspirating and/or withdrawing treating agent in vapor or liquid form ([0054] chamber 216, and may allow the micro droplets of mist 104 in chamber 210 to pass, such as flow, diffuse, and/or disperse, through into chamber 216. The porous membrane 215 may be made of any suitable material whose pore sizes allow the micro droplets of mist 104 or a collection of the micro droplets that do not coat or interact with object 100 to pass through).
Regarding claim 12, modified Luo teaches the method of claim 1, wherein in step d) treating agent is removed by contacting the element with an aqueous composition ([0057] A suitable liquid 322 may also be mixed with the inorganic solvent water. In some embodiments, any one of the liquids described above may also be mixed with water or other miscible liquids to generate liquid 322 that has desired characteristics) and thereafter by storing and heating the element (see rejection of claim 1).
Regarding claim 14, modified Luo teaches the method of claim 1 further additionally comprising a functionalising step, which comprises applying at least one functionalizing agent on the element during step b) or after treatment with the treating agent in an additional step b') ([0047] Such finishing steps may include, for example, painting, electroplating, or other suitable techniques that require a particular texture or roughness of the surface of the object to maximize desired attributes created by these finishing steps).
Regarding claim 15, modified Luo teaches the method of claim 1 wherein during step b) one or more distribution means are used to apply the treating agent ([0126] Fan 930 may be installed at a place in chamber 210 that may suitably… increase the movement of the micro droplets of mist 104), wherein the distribution means is a microwave, a fan propeller ([0126] In some embodiments, the air-agitating device may be a fan 930), and/or an ultrasound unit ([0063] exemplary nebulizer 212. Nebulizer 212 may include an ultrasonic atomizer 336 completely or partially immersed in liquid 322).
Regarding claim 16, modified Luo teaches the method of claim 1 wherein a post-processing step is carried out after application of the treating agent, wherein the post-processing step comprises treating the element with a post-processing composition ([0047] Such finishing steps may include, for example, painting, electroplating, or other suitable techniques that require a particular texture or roughness of the surface of the object to maximize desired attributes created by these finishing steps).
Regarding claim 17, modified Luo teaches the method of claim 14, wherein the functionalizing agent comprises at least one agent of a colorant, a dye ([0047] Such finishing steps may include, for example, painting), a pigment, a fiber, a hardening agent, a metal powder, an inorganic pigment or powder, an electrostatic discharge agent ([0047] Such finishing steps may include… electroplating), a filler, a base, a finishing agent, and/or a plasticizer.
Regarding claim 19, modified Luo teaches the method of claim 1, wherein the additive manufacturing process is a powder-based additive manufacturing process ([0049] In some embodiments, object 100 may be manufactured using… powder bed fusion).
Regarding claim 20, modified Luo teaches the method of claim 1, wherein the element has been obtained by a sintering/melting process, selected from the group consisting of a multi-jet fusion process (MJF), a selective laser sintering process (SLS), a high-speed sintering process (HSS),a binder-jetting process, fused filament fabrication (FFF), and a light induced process ([0049] In some embodiments, object 100 may be manufactured using any suitable additive manufacturing process. These additive manufacturing processes may include, for example, material extrusion, binder jetting, material jetting, sheet lamination, powder bed fusion, selective laser melting (SLM), direct metal laser sintering (DMLS), selective laser sintering (SLS), selective heat sintering (SHS), robocasting, stereolithography (SLA), laminated object manufacturing (LOM), digital light processing (DLP), plaster-based 3D printing (PP), electron- beam melting (EBM), electron beam freeform fabrication (EBF), and photopolymerization).
Regarding claim 21, modified Luo teaches the method of claim 1, wherein the element comprises a polymer, wherein the polymer is polyamide selected from the group consisting of… a thermoplastic polyamide or co- polyamide ([0050] at least one thermoplastic polymer selected from vinyl acetal polymers, polyamide or polyamide copolymers)… poly carbonate (PC) ([0050] polycarbonate (PC))… thermoplastic polyamides (TPA) ([0050] at least one thermoplastic polymer selected from vinyl acetal polymers, polyamide or polyamide copolymers)… styrene polymer or copolymer ([0050] polystyrene (PS))...
Regarding claim 24, modified Luo teaches the method of claim 1, wherein the treating agent is applied until the surface roughness has been reduced by 2 to 20 µm (compare Ra for as-printed and polished in Table 5 on pg. 8) and the resultant element surface roughness Ra is from 0.3 to 10 µm. (see Ra for polished in Table 5 on pg. 8).

Claim(s) 1, 2, 8, 13, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Crabtree et al. (US20190375158), and further in view of Luo et al. (US20180178241).
Regarding claim 1, Crabtree teaches a method for preparing an element (Abstract:
method for post-processing) for use in or as a medical device ([0108] some applications, such as
for medical or dental devices) comprising the steps:
a) preparing an element with an additive manufacturing process (Abstract: method for
post-processing an additively manufactured polymer part),
b) in a chamber configured for application of a treating agent in the form of a liquid and/or a gas to the element obtained in step a) (vacuum process chamber 108; Figure 1a), applying on the element obtained in step a) at least one treating agent in liquid and/or gas form ([0105] solvent vapour instantly condenses onto the AM part/s to form a uniform residue and even film of solvent in the liquid state on the part's outer surfaces; see step 222 in Figure 2), wherein the treating agent comprises at least one monovalent or polyvalent alcohol ([0092] Suitable solvents include protonic polar solvent and non-proton polar solvents, such as, but not limited to, 1,1,1,3,3,3-hexafluoro-2-propanol (HFIP)),
c. removing the element from the chamber and/or removing the treating agent
from the element and/or the chamber ([0108] At step S226, the fourth control valve
V.sub.4 is opened and the processing chamber 108 is vented to atmosphere through the
vacuum pump 110 and the solvent vapour is fully removed from the surface of the processed
AM part/s and from the processing chamber 108 itself), and
d. storing the element obtained in step c) for a predetermined time period to evaporate
remaining treating agent ([0109] At step S228, the extraction/drying step is repeated until no
solvent (Volatile Organic Compounds—VOCs) is detected within the chamber 108). However, Crabtree fails to teach the element is heated to evaporate the remaining treatment agent.
In the same field of endeavor pertaining to a method for preparing an element with an additive manufacturing process, Luo teaches the element is heated to evaporate the remaining treatment agent ([0135] In some embodiments, this residual liquid 322 may be removed by evaporation, or by drying using radiant heat). Using heat would accelerate the remaining treating agent evaporation in comparison to evaporating under ambient conditions.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the element of Crabtree heated to evaporate the remaining treatment agent, as taught by Luo, for the benefit of accelerating the evaporation process.
Regarding claim 2, Crabtree modified with Luo teaches the method of claim 1. Further, Crabtree teaches wherein the method additionally comprises at least one of the following steps e) recovering solvent (solvent recovery system 112; Figure 1a).
Regarding claim 8, Crabtree modified with Luo teaches the method of claim 1. Further, Crabtree teaches wherein the treating agent comprises hexafluoroisopropanol and is applied in liquid form, optionally at a temperature in the range from about -3°C up to the boiling point of the solvent used for a period of about 1 second to about 35 minutes; or is applied in vapor form  ([0092] Suitable solvents include protonic polar solvent and non- proton polar solvents, such as, but not limited to, 1,1,1,3,3,3-hexafluoro-2-propanol (HFIP)).
Regarding claim 13, Crabtree modified with Luo teaches the method of claim 1. Further, Crabtree teaches wherein the treating agent is applied under a pressure of about 0.01 to about 0.9 bar (see Figure 15).
Regarding claim 23, Crabtree modified with Luo teaches the method of claim 1. While Crabtree teaches a filtration unit with absorbed solvent ([0110] Alternatively, a molecular sieve may be used toremove the water from the system), Crabtree does not explicitly teach removing treating agent with a filtration unit with absorbed solvent and desorbing the solvent.
However, Crabtree teaches an absorption, desorption mechanism in the treatment agent recovery step ([0110] The solvent vapour… may be passed through a solvent recovery unit 112, which consists of a Peltier module heat pump system or the like. The solvent vapour is
condensed across the Peltier heat pump system in the solvent recovery system 112… and the condensed liquid… is collected in a liquid trap at the bottom of the solvent recovery system 112…. The re-vaporised solvent is then passed back through the Peltier heat pump to condense from a vapour to a liquid. The water is recovered in the waste water container 122).
Therefore, it would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to have the treatment agent recovery step of Crabtree modified with Luo include removing treating agent with a filtration unit with absorbed solvent and desorbing the solvent, as taught by Crabtree, as the solvent can be absorbed by the molecular sieve and the water is recovered into waste water container 122 by desorption.
Regarding claim 27, Crabtree modified with Luo teaches the method of claim 1. While Crabtree teaches wherein a solvent recovery step e) is carried out by removing solvent with a filtration unit ([0110] Alternatively, a molecular sieve may be used to remove the water from the system), Crabtree does not explicitly teach wherein solvent released from the chamber is absorbed and thereafter solvent is recovered from the filtration unit by desorbing the solvent.
However, Crabtree teaches an absorption, desorption mechanism in the treatment
agent recovery step ([0110] The solvent vapour… may be passed through a solvent recoveryunit 112, which consists of a Peltier module heat pump system or the like. The solvent vapour is
condensed across the Peltier heat pump system in the solvent recovery system 112… and the
condensed liquid… is collected in a liquid trap at the bottom of the solvent recovery system
112…. The re-vaporised solvent is then passed back through the Peltier heat pump to condense
from a vapour to a liquid. The water is recovered in the waste water container 122).
Therefore, it would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to have the treatment agent recovery step of Crabtree modified with Luo include the solvent released from the chamber be absorbed and thereafter solvent is recovered from the filtration unit by desorbing the solvent, as the solvent can be absorbed by the molecular sieve and the water is recovered into waste water container 122 by desorption.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al.
(US20180178241), and further in view of Jahns et al. (US20200109357).
Regarding claim 9, modified Luo teaches the method of claim 1. While Luo teaches wherein the treating agent comprises at least ethanol ([0058] In some embodiments, liquid 322 may include an amount of ethanol). However, Luo fails to explicitly teach the treating agent is applied at a temperature in the range of about 100°C to about 165°C for a period of about 5 seconds to about 40 minutes.
In the same field of endeavor pertaining to a method for cleaning additively manufactured object, Jahns teaches the treating agent is applied at a temperature in the range
of about 100°C to about 165°C ([0153] If desired, the treatment step can be done at elevated
temperature, e.g. in a temperature range above 40° C. or above 60° C. but below the boiling
point of the cleaning composition) for a period of about 5 seconds to about 40 minutes ([0152]
The treatment step is typically done for a time sufficient for removing the uncured residues. A
time period of 1 to 40 min or 2 to 30 min or 2 to 20 min).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the treating agent of Luo be applied at a
temperature in the range of about 100°C to about 165°C for a period of about 5 seconds to
about 40 minutes, as taught by Jahns, since choosing from a finite number of identified,
predictable solutions, with a reasonable expectation of success is obvious. It has been shown
that a person of ordinary skill has good reason to pursue the known options in their art. If this
leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill
and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the
instant case, time and temperature are two straight-forward parameters from which a skilled
person would select without the exercise of inventive skill.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al.
(US20180178241), and further in view of Sherwood et al. (US6713125).
Regarding claim 18, modified Luo teaches the method of claim 1, wherein a colorant or dye solution is applied ([0047] Such finishing steps may include, for example, painting). However, modified Luo fails to teach the colorant or dye is applied at temperature in the range of about 50 to about 95°C, wherein the temperature is maintained over the treatment period or is increased or decreased continuously or incrementally.
In the same field of endeavor pertaining to applying a colorant or dye solution to an additively manufactured object, Sherwood teaches the colorant or dye is applied at temperature in the range of about 50 to about 95°C (see col 10 line 46-48), wherein the temperature is maintained over the treatment period or is increased or decreased continuously or incrementally. In this temperature range, the dye was able to penetrate the surface of the additively manufactured part and colorize the entire internal volume of the part (see col 10 line 57-60).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the colorant or dye of modified Luo be applied at temperature in the range of about 50 to about 95°C, as taught by Sherwood, for the benefit of penetrating the surface of the additively manufactured part and colorizing the entire internal volume of the part.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. (US20180178241), and further in view of Pfister et al. (US20090291308).
Regarding claim 26, modified Luo teaches the method of claim 1, wherein step d) is carried out at a temperature. However, modified Luo fails to teach the temperature is between ambient temperature and softening temperature of the element, optionally at a temperature of about 15 to about 40°C.
In the same field of endeavor pertaining to post-processing of a build material, Pfister
teaches the temperature is between ambient temperature and softening temperature of the
element, optionally at a temperature of about 15 to about 40°C ([0026] the drying temperature
is lower than 100.degree. C.).
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to have the temperature of step d) be carried out
between ambient temperature and softening temperature of the element, as taught by Pfister,
as drying at a temperature beyond the softening temperature of the element would distort and cause reshaping of the element prepared with an additive manufacturing process.

Claim(s) 31 is rejected under 35 U.S.C. 103 as being unpatentable over Crabtree et al. (US20190375158), and further in view of Sherwood et al. (US6713125).
Regarding claim 31, Crabtree teaches the device of claim 30, wherein the chamber is a vacuum chamber (vacuum process chamber 108; Figure 1a). However, Crabtree fails to teach the vacuum chamber comprising a microwave and/or ultrasound unit.
In the same field of endeavor pertaining to a method for preparing an element with an additive manufacturing process, Sherwood teaches the chamber comprising a microwave and/or ultrasound unit (col 9 line 53-56). An ultrasound unit optimizes the removal of residual material (col 9 line 53-56).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the chamber of Crabtree comprise an ultrasound unit, as taught by Sherwood, for the benefit of optimizing the removal of residual treating agent.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 29, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743